                 Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 1 of 11




                                    THE STATE OF NEW HAMPSHIRE
                                                   JUDICIAL BRANCH
                                                      SUPERIOR COURT
   Strafford Superior Court
   259 County Farm Road. Suite301                                                                Telephone: 1-855-212-1234
   Dover NH 03820                                                                            TTY/TDD Relay: (800) 735-2884
                                                                                                http://www.courts.3tate.nh.U3


                                          SUMMONS IN A CIVIL ACTION


  Case Name:                Colleen Perry v Insys Therapeutics, Inc.
  Case Number:              219-2018-CV-00398

  Date Complaint Filed: October 25, 2018
  attSa'nt hM b6en ^ a9a,nSt ln8ys TheW*. mo. in this Court. Acopy ofthe Complaint Is
  The Court ORDERS that ON OR BEFORE'
  December 09,2018                  Colleen Perry shall have this Summons and the attached Complaint
                                    hfoTi! UE°!l ,nsysJneraPeutics, Inc. by in hand or by leaving acopy at
                                    his/her abode, or by such other service as is allowed by law
  December 30,2018                  Colleen Perry shall electronically file the return(s) ofservice with this
                                   further notice           8° maV reSU,t'"thiS acti0n belng dlsmlssed w^0"*
 fs°sea^dafter
 is served Defendant Answer
                     AnyS Th6raieUtlcs'  lna mustpleading
                            or other responsive    ^'ectronically file this
                                                           form with   an Appearance  andofthe
                                                                            Court. Acopy
                                   Appearance and Answer or other responsive pleading must be sent
                                   electronically to the party/parties listed below


 Send copies to:
   Michael Paul Rainboth, ESQ                  Coughlin Rainboth Murphy &Lown 439 Middle Street
   ,„« TU        Lt ,                          Portsmouth NH 03801
   Insys Therapeutics, Inc.                    1333 SSpectrum Blvd #100 Chandler AZ 85286
                                                                     BY ORDER OF THE COURT
October 25, 2018
                                                                     Kimberly T. Myers
                                                                     Clerk of Court
 (931564)




NHJB-2678-Se (07/01/2018)            This Is aService Document For Case: 219-2018.CV-0039S
                                                    Strafford Superior Court
                                                      10/26/20181:89 PM
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 2 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 3 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 4 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 5 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 6 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 7 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 8 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 9 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 10 of 11
Case 1:18-cv-01190-JD Document 1-2 Filed 12/19/18 Page 11 of 11
